     Case 1:15-cv-01410-DAD-EPG Document 196 Filed 01/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
     ELAINE K. VILLAREAL,                                   Case No. 1:15-cv-01410-DAD-EPG (PC)
11
                                Plaintiff, ORDER GRANTING PLAINTIFF’S
12                                         SECOND UNOPPOSED EX PARTE
               v.                          APPLICATION TO EXTEND TIME TO
13                                         FILE RESPONSE TO MOTION FOR
                                           SUMMARY JUDGMENT
14   COUNTY OF FRESNO and MARGARET
     MIMS,                                 (ECF No. 195)
15
                                          Defendants.
16

17         On January 13, 2021, Plaintiff filed a second ex parte application to extend time to file a

18   response to Defendants’ motion for summary judgment. (ECF No. 195). According to Plaintiff,

19   “Counsel for Defendants does not oppose this request.” (Id. at 1).

20         The Court finds good cause to grant Plaintiff’s second ex parte application.

21         Accordingly, IT IS HEREBY ORDERED that Plaintiff has until March 8, 2021, to file her

22   response to Defendants’ motion for summary judgment. No further extensions of this deadline

23   will be granted.
     IT IS SO ORDERED.
24

25      Dated:     January 14, 2021                              /s/
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
